Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20           Page 1 of 15 PageID 8143



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNICORN GLOBAL INC., et al.,                §
                                            §
      Plaintiffs,                           §
                                            §
v.                                          §          Civil Action No. 3:19-CV-0754-N
                                            §
GOLABS, INC., et al.,                       §
                                            §
      Defendants.                           §

                     MEMORANDUM OPINION AND ORDER

      This Order addresses the construction of several disputed claim terms pursuant to

Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) (en banc), aff’d, 517

U.S. 370 (1996). Plaintiffs Unicorn Global, Inc., Hangzhou Chic Intelligent Technology

Co., and Shenzhen Uni-Sun Electronic Co. (collectively, “Unicorn”) brought suit against

Defendant Golabs Inc. and other defendants (collectively, “Golabs”) for infringement of

two United States utility patents: US Patent No. 9,376,155 (the “’155 Patent) and US Patent

No. 9,452,802 (the “’802 Patent”). Having reviewed the relevant intrinsic evidence in the

record, and such extrinsic evidence as necessary, the Court construes the disputed terms

and phrases as provided below.

                         I. BACKGROUND OF THE INVENTIONS

      The invention relates to a personal transportation device commonly called a

hoverboard. Such devices generally consist of a platform to stand on with two wheels at




ORDER – PAGE 1
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20               Page 2 of 15 PageID 8144



either end. In this version, the platform is divided in the middle, permitting each foot to

rotate relative to the other foot.

                          II. CLAIM CONSTRUCTION STANDARDS

                                          A. Basics

       Claim construction is a question of law for the Court, see Markman, 517 U.S. at

391, although it may involve subsidiary factual questions. See Teva Pharm. USA, Inc. v.

Sandoz, Inc., 135 S. Ct. 831, 836-39 (2015). In construing the claims of a patent, the

words comprising the claims “are generally given their ordinary and customary meaning”

as understood by “a person of ordinary skill in the art in question at the time of the

invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc)

(citations and internal quotation marks omitted). Accordingly, courts must determine the

meaning of claim terms in light of the resources that a person with such skill would review

to understand the patented technology. See id. at 1313 (citing Multiform Desiccants, Inc.

v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998)). First, “the person of ordinary

skill in the art is deemed to read the claim term . . . in the context of the entire patent,

including the specification.” Id. If the specification “reveal[s] a special definition given

to a claim term by the patentee that differs from the meaning it would otherwise possess

. . ., the inventor’s lexicography governs.” Id. at 1316. Likewise, if “the specification

. . . reveal[s] an intentional disclaimer, or disavowal, of claim scope by the inventor . . .[,]

the inventor’s intention, as expressed in the specification, is regarded as dispositive.” Id.

(citation omitted). While the claims themselves provide significant guidance as to the




ORDER – PAGE 2
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20              Page 3 of 15 PageID 8145



meaning of a claim term, the specification is generally dispositive as “it is the single best

guide to the meaning of a disputed term.” Id. at 1314-15 (internal quotation marks omitted).

       In addition to the specification, courts must examine the patent’s prosecution history

– that is, the “complete record of the proceedings before the PTO and includ[ing] the prior

art cited during the examination of the patent.” Id. at 1317 (citation omitted). “Like the

specification, the prosecution history provides evidence of how the PTO and the inventor

understood the patent.” Id. (citation omitted). In particular, courts must look to the

prosecution history to determine “whether the inventor limited the invention in the course

of prosecution, making the claim scope narrower than it would otherwise be.”                Id.

(citations omitted).    “[W]here the patentee has unequivocally disavowed a certain

meaning to obtain his patent, the doctrine of prosecution disclaimer attaches and narrows

the ordinary meaning of the claim congruent with the scope of the surrender.” Omega

Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir. 2003).

       Finally, in addition to evidence intrinsic to the patent at issue and its prosecution

history, courts may look to “extrinsic evidence, which ‘consists of all evidence external to

the patent and prosecution history, including expert and inventor testimony, dictionaries,

and learned treatises.’” Phillips, 415 F.3d at 1317 (quoting Markman, 52 F.3d at 980).

In general, extrinsic evidence is “less reliable than the patent and its prosecution history in

determining how to read claim terms.” Id. at 1318.

       When the intrinsic evidence, that is the patent specification and prosecution history,

unambiguously describes the scope of a patented invention, reliance on extrinsic evidence,




ORDER – PAGE 3
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20            Page 4 of 15 PageID 8146



which is everything outside the specification and prosecution history, is improper. See

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996). While the

Court may consult extrinsic evidence to educate itself about the invention and relevant

technology, it may not rely upon extrinsic evidence to reach a claim construction that is

clearly at odds with a construction mandated by the intrinsic evidence. See Key Pharm.

v. Hercon Labs. Corp., 161 F.3d 709, 716 (Fed. Cir. 1998).

                      B. “Nonce” Words and Means Plus Function

       Courts have held that certain terms are simply placeholders and invoke means plus

function construction. The Court will address the terms below, but will preface that with
                                               1
an overview of the applicable legal principles.

       Three recent Federal Circuit decisions guide this inquiry. In Williamson v. Citrix
                                                          2
Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc), the Federal Circuit considered

the force of the presumption that use of the word “means” is necessary to invoke means-
                                           3
plus-function under 35 U.S.C. § 112, ¶ 6.      The Court held that the presumption is not

strong. Id. at 1349. It further held that use of the term “module” invoked means-plus-




       1
      This discussion is taken from SecurityProfiling, LLC v. Trend Micro America, Inc.,
2018 WL 4585279, at*1-2 (N.D. Tex. Sep. 25, 2018).
       2
        Only Part II.C.1 of the opinion is en banc. See id. at 1347 n.3.
       3
       After the prosecution of the Patents-in-Suit, this paragraph was recodified as 35
U.S.C. § 112(f).



ORDER – PAGE 4
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20                Page 5 of 15 PageID 8147



function. Id. at 1350. Following the district court, it understood that “module” is simply

a generic description for software or hardware that performs a specified function. Id.

       Generic terms such as “mechanism,” “element,” “device,” and other nonce
       words that reflect nothing more than verbal constructs may be used in a claim
       in a manner that is tantamount to using the word “means” because they
       typically do not connote sufficiently definite structure and therefore may
       invoke § 112, para. 6.

Id. (quotation omitted). The Court also found it unavailing that one skilled in the art could

have programmed a computer to perform that function. “[T]he fact that one of skill in the

art could program a computer to perform the recited functions cannot create structure where

none otherwise is disclosed.” Id. at 1351. “The standard is whether the words of the

claim are understood by persons of ordinary skill in the art to have a sufficiently definite

meaning as the name for structure.” Id. at 1349. “When a claim term lacks the word

‘means,’ the presumption can be overcome and § 112, para. 6 will apply if the challenger

demonstrates that the claim term fails to ‘recite sufficiently definite structure’ or else recites

‘function without reciting sufficient structure for performing that function.’” Id. (quoting

Watts v. XL Sys., Inc., 232 F.3d 877, 880 (Fed. Cir. 2000)).

       In Zeroclick, LLC v. Apple, Inc., 891 F.3d 1003 (Fed. Cir. 2018), a panel of the

Court reversed a district court holding that “program” and “user interface code” were nonce

terms under Williamson.        The Circuit identified three errors in the district court’s

approach.    “First, the mere fact that the disputed limitations incorporate functional

language does not automatically convert the words into means for performing such

functions.” Id. at 1008 (citing Greenberg v. Ethicon EndoSurgery, Inc., 91 F.3d 1580,




ORDER – PAGE 5
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20                Page 6 of 15 PageID 8148



1583 (Fed. Cir. 1996)). Second, the district court wrongly removed the terms from their

context. Id. For example, “user interface code” was not a generic black box, but a

reference to a conventional program existing in prior art at the time of the inventions. Id.

Third, the district court failed to make pertinent fact findings that the terms it identified

were used as a substitute for “means.” Id. at 1009.

       Most recently, in Diebold Nixdorf, Inc. v. Int’l Trade Comm’n, 899 F.3d 1291 (Fed.

Cir. 2018), the Circuit reversed a ruling by the International Trade Commission. The case

dealt with the phrase “checque standby unit,” which is a component of an automatic teller

machine (“ATM”). The checque standby unit was described as an “escrow” where the

ATM could hold a deposit after a customer physically placed items to be deposited into the

ATM but before the customer had confirmed the transaction, to allow for the return of the

deposit items if the customer cancelled the transaction. The Court held that “Diebold has

shown that the term ‘cheque standby unit,’ as understood by one of ordinary skill in the

art, both fails to recite sufficiently definite structure and recites a function without reciting

sufficient structure for performing that function.” Id. at 1298. In reaching that holding,

it noted that Diebold was not required to offer extrinsic evidence, but could meet its burden

by relying only on intrinsic evidence. Id. at 1299-1300. The Court also held that the

patent owner’s expert’s testimony did not show that “checque standby unit” had a

reasonably well understood meaning in the art, and simply described the phrase in terms

of its function. Id. at 1300-01. The Circuit thus found that § 112, ¶ 6 applied, and then




ORDER – PAGE 6
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20               Page 7 of 15 PageID 8149



held that the specification did not disclose sufficient structure corresponding to the claimed

function so the claims with those terms were indefinite. Id. at 1302-03.

                                    III. DISPUTED TERMS

                              A. “DISPOSED SYMMETRICALLY”

Unicorn’s Proposal

arranged or positioned symmetrically

not indefinite

Golabs’ Proposal

arranged such that there is correspondence in size, shape, and relative position of parts on

opposite sides of a dividing line -- or indefinite.

Analysis

         The patent refers to various pairs of things that are “disposed symmetrically.”   The

primary point of dispute is whether the things themselves must be symmetric, i.e., mirror

images in shape. Unicorn makes two primary arguments. First, it makes a grammatical

argument.     The second word of the disputed term is “symmetrically,” which is the

adverbial form of “symmetric.” The verb it modifies is “disposed,” or placed. Thus,

“disposed symmetrically” refers to where the objects are placed, not the shape of the

objects.

         Second, Unicorn relies on two district court cases construing similar terms. First

is Cryovac Inc v. Pechiney Plastic Packaging, Inc., 2006 WL 956599 (D. Del. April 13,

2006).     Plaintiff Cryovac accused Defendant Pechiney of infringing a patent for a




ORDER – PAGE 7
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20            Page 8 of 15 PageID 8150



multilayered film used for, e.g., packing perishable food. Id. at *1. One of the disputed

terms referred to layers of film “arranged symmetrically.” Id. at *2-3. Cryovac argued

that this meant the order of the layers had to be symmetric: a/b/c/d/c/b/a. Pechiney argued

that the layers had to be the same thickness and chemical composition. Id. at *4-5.

Relying on the grammatical argument that Unicorn makes here, as well as the fact that

other claims addressed the chemical composition of the layers, the court held that “arranged

symmetrically” referred only to the sequence of layers, not to their thickness or

composition. Id. at *5-6.

       Unicorn also relies on the court’s opinion in American Honda Motor Co. v. Coast

Distrib. Sys., Inc., 609 F. Supp. 2d 1032 (N.D. Cal. 2009).        The dispute there was

regarding a patent for an improvement to an internal combustion engine. One of the

claims referred to cam followers “symmetrically disposed” around the cam shaft. As here,

Plaintiff Honda argued the term referred to placement and Defendant Coast argued it

referred to shape. Id. at 1041. Relying on the same grammatical argument, as well as the

dictionary and other uses of the phrase in the specification, the Court agreed that

symmetrically disposed referred to position, not shape. Id. at 1041-42.

       Relying on the grammatical argument, as well as Cryovac and American Honda, the

Court agrees with Unicorn and holds that disposed symmetrically refers only to location

and not to shape. The Court must then address Golabs’ argument that this construction

renders the claim indefinite.




ORDER – PAGE 8
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20              Page 9 of 15 PageID 8151



       Golabs argues that the specification indicates that the various covers that are

disposed symmetrically are “basically the same.” This, Golabs argues, must be construed

as “functionally identical,” or else the claims are indefinite because a person of ordinary

skill in the art (“POSITA”) would not know how much variation is permitted. This

argument is a nonstarter because the Court has not construed “disposed symmetrically” to

require that the things disposed be basically the same shape. Accordingly, the Court does

not find “disposed symmetrically” to be fatally indefinite.

                                     B. “INNER COVER”

Unicorn’s Proposal

plain and ordinary meaning

Alternatively, a cover that is not part of a top/bottom cover

Golabs’ Proposal

internal framework that provides firmness to the entire structure of the vehicle, protection

of internal electronic elements and support for fixing internal components

Analysis

       Golabs’ proposed construction loads up a relatively simple term with a variety of

baggage from the specification. The Court declines that invitation. See, e.g, Electro

Med. Sys. S.A. v. Cooper Life Scis., 34 F.3d 1048, 1054 (Fed. Cir. 1994). The term at issue

is part of a larger phrase: “an inner cover fixed between the top and bottom cover.” While

Unicorn takes the position that no construction is required, it also states: “it is unnecessary

to redefine the term ‘inner cover,’ except to make clear that the inner cover is a separate




ORDER – PAGE 9
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20              Page 10 of 15 PageID 8152



 structural element that is fixed between the top cover and the bottom cover, and not a part

 of the top cover or the bottom cover.” Unicorn Opening Br. at 19 [112].

        The Court will adopt that construction of “inner cover”: a separate structural

 element that is not a part of the top cover or the bottom cover. With that construction, the

 Court finds no need to further construe the longer phrase.

                                C. “ROTATING MECHANISM”

 Unicorn’s Proposal

 plain and ordinary meaning

 Golabs’ Proposal

 Rotating mechanism fixed between the first inner cover and second inner cover. The

 rotating mechanism having two bearings, a shaft sleeve, and two snap springs, the two

 bearings fixed to the first inner cover and the second inner cover respectively, and the shaft

 sleeve fixed inside the two bearings and fixed to the inner cover via the two snap springs.

 Analysis

        The parties disagree over whether “rotating mechanism” is a means plus function

 term or describes structure. Because it does not use the term “means,” it is presumptively

 not means plus function. See supra Part II.B. The issue is whether to a POSITA, the

 term would connote a particular structure or class of structures. Golabs’ expert, Dr.

 Singhose, opines it would not. See Singhose Decl. ¶ 81 [114-1]. Unicorn’s expert, Dr.

 Maslen, opines it would. See Maslen Decl. 10 [90].

        Based on my review of the claims, including these examples, it is my opinion
        that the term “rotating mechanism” is not a means-plus-function limitation



 ORDER – PAGE 10
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20            Page 11 of 15 PageID 8153



      and should not be limited to the embodiment described in the specification.
      For example, the rotating mechanism limitation recited in dependent Claim
      5 of the ’155 Patent is basically the same as the embodiment described in the
      ’155 Patent specification. Because Claim 1 of the ’155 Patent uses the term
      “rotating mechanism” and is not so limited, a POSITA would understand that
      the term “rotating mechanism” refers to a physical structure but is not limited
      to the exemplary embodiment described in the specification.

      That point is further illustrated by the various claims in the ’036 Patent,
      which shares the same specification and includes claims directed to various
      embodiments, including variations with either one cylindrical barrel,
      bearing, and shaft, or two cylindrical barrels, bearings, and shafts—all with
      no mention of the snap springs. A POSITA would understand that various
      configurations of the “rotating mechanism” were possible based on design
      preferences.

      I understand that means-plus-function treatment should not apply if a
      POSITA reading the specification would understand the term used to be the
      name for the structure that performs the function, even if the term covers a
      broad class of structures and even if the term identifies structures by their
      function. In reading the term “rotating mechanism” as used in the patents, I
      would understand it to refer to a specific type of structural element that could
      be configured in a variety of ways, similar to the term “locking mechanism.”

      Finally, the prior art ’278 Chen Patent, which is part of the prosecution
      history, acknowledges at column 3, lines 42-45, that “[p]ivoting or rotating
      shaft arrangements are known in the art, and others may be used without
      deviating from the present invention as long as the foot placement sections
      may move independently.” To a POSITA, it should be clear that the term
      “rotating mechanism” here refers to a configuration of mechanical structures
      arranged to permit rotation of the first and second halves of the inner covers
      relative to one another (which may include but is not limited to a shaft sleeve
      with at least one bearing and a barrel, or a shaft sleeve with two bearings and
      two snap springs)—as the ’278 Chen Patent affirms that a POSITA readily
      understands that there are numerous different rotating arrangements that
      could be used as a “rotating mechanism.” In fact, Dr. Singhose agrees with
      the ’278 Chen Patent acknowledgement that different rotating arrangements
      are known in the art. See Singhose Declaration, Appendix B at 7; Singhose
      Deposition at 33:23-34:14.




 ORDER – PAGE 11
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20            Page 12 of 15 PageID 8154



 Id. Both experts are impressively qualified. On this point, however, the Court finds Dr.

 Maslen more persuasive. The Court thus adopts the statement of Dr. Maslen quoted above

 regarding a POSITA as the Court’s fact findings on that point.

        Additionally, as Dr. Maslen alludes, the doctrine of claim differentiation supports

 that conclusion. Claim 5 adds the very language Golabs purports to import into claim 1.

 That suggests that it should not be part of claim 1. See, e.g., TEK Glob., S.R.L. v. Sealant

 Sys. Int’l Inc., 920 F.3d 777, 786 (Fed. Cir. 2019).4 Moreover, other courts have held that

 “mechanism” is not a nonce word that invokes means plus function.             See Integrity

 Worldwide LLC v. Rapid-EPS Ltd., 2018 WL 3609430, at *4-5 (N.D. Tex. May 29, 2018)

 (locking mechanism); Nanology Alpha LLC v. WITecWissen. Instr. & Tech. GmbH, 2017

 WL 5905272, at *9-11 (E.D. Tex. Nov. 30 2017) (movement mechanism); Accuhale LLC

 v. AstraZeneca LP, 2013 WL 4045904, at *8 (E.D. Tex. Aug. 7 2013) (rotation

 mechanism).

        Accordingly, the Court holds that Golabs has failed to overcome the presumption

 that “rotating mechanism” is not means plus function. The Court, however, has a little

 difficulty with Unicorn’s proposition that no construction is necessary. The Maslen

 Declaration stablishes that the term would be understood by a POSITA, but not necessarily

 by a lay juror.    The Court will therefore adopt the construction from the Maslen

 Declaration: a “rotating mechanism” is a configuration of mechanical structures, known



 4The Court acknowledges that claim differentiation is a doctrine, not an ironclad rule.
 See Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1538 (Fed. Cir. 1991).


 ORDER – PAGE 12
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20              Page 13 of 15 PageID 8155



 to a POSITA at the time, arranged to permit rotation of the first and second halves of the

 inner covers relative to one another (which may include but is not limited to a shaft sleeve

 with at least one bearing and a barrel, or a shaft sleeve with two bearings and two snap

 springs).

                                        D. “BEARING”

 Unicorn’s Proposal

 plain and ordinary meaning

 alternatively, a machine part in which another part turns or slides

 Golabs’ Proposal

 First: a machine element that constrains relative motion to only the desired motion and

 reduces friction between a rotating part and its housing

 Second: a machine element that constrains relative motion to rotation and reduces friction

 between a rotating part and its housing

 Analysis

        The principal point of dispute is whether the general term “bearing” should be

 limited to one specific type of bearing, i.e., a rotary bearing. Golabs’ expert, Dr. Singhose,

 states: “The ordinary meaning of a bearing is a machine element that constrains relative

 motion to only the desired motion and reduces friction between a moving part and its

 housing.” Singhose Decl. ¶ 90. Yet Golabs seeks to limit the ordinary meaning to one

 type of bearing because only that type is shown in the specification. That violates the

 cardinal rule against importing limits in an embodiment into the claims. See Electro Med.




 ORDER – PAGE 13
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20             Page 14 of 15 PageID 8156



 Sys., supra. The Court will adopt the ordinary meaning, as proposed by Dr. Singhose: a

 machine element that constrains relative motion to only the desired motion and reduces

 friction between a moving part and its housing.

                                   E. “LIMITING SHAFT”

 Unicorn’s Proposal

 plain and ordinary meaning

 Golabs’ Proposal

 Indefinite

 Analysis

        The Court acknowledges that this sounds like a structural element. Because the

 word “means” is not used, the Court presumes that this is not a means plus function term.

 However, Unicorn points to no evidence, intrinsic or extrinsic, that describes such a

 structure, or the plain and ordinary meaning of the phrase to a POSITA at the time. The

 Court concludes that Golabs has rebutted the presumption, and that this is a means plus

 function term. The function is reasonably clear: a shaft that limits the relative rotation of

 the two objects connected by the shaft. Because no structure is identified, the Court holds

 that this term is indefinite.

      F. “AN INNER COVER FIXED BETWEEN THE TOP COVER AND BOTTOM COVER”

 Unicorn’s Proposal

 plain and ordinary meaning, incorporating the definitions for the terms “inner cover” and

 “fixed”




 ORDER – PAGE 14
Case 3:19-cv-00754-N-BT Document 134 Filed 05/26/20             Page 15 of 15 PageID 8157



 Golabs’ Proposal

 an inner cover (as defined) fixed (as defined) inside the top cover and bottom covers so

 that it is not exposed

 Analysis

        See Part III.B, above. No further construction is necessary.

                                      CONCLUSION

        The Court orders that the various patent terms are construed as indicated. The

 Court has attempted to address all of the terms the parties believe require construction, but

 acknowledges that it may have missed something. If there are additional terms requiring

 construction that are not adequately addressed by this Order, the parties may request

 clarification. The Court will by separate order establish a schedule for resolution of the

 remaining issues in the case.

        Signed May 26, 2020.



                                                          _______________________
                                                               David C. Godbey
                                                          United States District Judge




 ORDER – PAGE 15
